Steele Hays, Justice, dissenting. It might be possible to agree that appellant’s claim for rent under our statute pertaining to landlord’s liens was not timely but for the fact that the bank had actual knowledge that half the annual rent remained unpaid. The bank agreed to lend the tenant $75,000 of the cost of the year’s farming operation and advanced one-half of the rent according to the terms of the lease. Had the lease provided for the full amount in advance, doubtless the bank would have paid the entire amount, as without a farm to rent the tenant would not have needed a farm loan. Moreover, the undisputed proof was: the bank agreed to lend the full $75,000, yet did not disburse more than about $67,500 (the exact amount is not clear); the bank knew the balance of the rent was due and knew the landlord and tenant were both expecting the bank to pay the balance of the rent, yet the bank never disavowed that obligation to either of them until the timeliness of the claim was subject to question. The appellant is entitled to his rent on the proof in this case. Hollingsworth, J., joins this dissent.